127 F.3d 1104
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.EXXON CORPORATION, Plaintiff-Counter-Defendant-Appelleev.Iradg Soltanzad, Defendant,andMehdi SHAHBAZI, Defendant-Counter-Claimant-Appellant.
No. 97-16024.
United States Court of Appeals, Ninth Circuit.
Submitted:  October 20, 1997**Decided Oct. 24, 1997.

Appeal from the United States District Court for the Northern District of California Ronald M. Whyte, District Judge, Presiding
Before:  THOMPSON, T.G. NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
This appeal from the district court's order granting appellee's motion for preliminary injunction comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our sole inquiry is whether the district court abused its discretion in awarding preliminary injunctive relief.  See Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995).  The record before us shows that the court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellee was entitled to immediate possession of the service station abandoned by appellant.  See id.   The court's factual findings and application of legal standards are not clearly erroneous.  See id.   Accordingly, the court's order granting the preliminary injunction is affirmed.


4
AFFIRMED.



**
 The panel finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4;  9th Cir.  R. 3-3(d)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3